 

Exhibit 10.8

 

[t1701498_ex10-8pglogo.jpg] 

 

 

 

PAVmed Inc.

One Grand Central

Place, Suite 4600

60 East 42nd Street

New York, NY 10170

212-949-4319

info@pavmed.com

www.pavmed.com



 

March 30, 2017

 

Michael Glennon

50 Loring Drive

Norwell, MA 02061

 

Dear Mr. Glennon:

 

This letter will serve to amend the Consulting Agreement (“Consulting
Agreement”), dated as of October 12, 2016, between you and PAVmed Inc.

 

Regarding Section 3 of the Consulting Agreement, you have notified the Company
of your election to permanently waive your right to receive all accrued and
unpaid compensation due to you through and including June 30, 2017 for services
rendered under the Consulting Agreement during the period January 1, 2017 to
June 30, 2017 and the Company has accepted your election relative to this waiver
of your consulting compensation.

 

Except as amended herein, all other provisions of the Consulting Agreement shall
remain in full force and effect.

 

Please sign this letter in the place below to confirm your agreement.

 

  Sincerely,           PAVMED INC.             By: /s/ Dennis M. McGrath      
Name: Dennis M. McGrath       Title: EVP - Chief Financial Officer  

 

AGREED TO:       /s/ Michael J. Glennon Digitally signed by Mike Glennon
Date: 2017.05.08 15:48:36 -04’00’ Michael J. Glennon  

 

 

  